208 F.3d 786 (9th Cir. 2000)
THE ASSOCIATION OF MEXICAN-AMERICAN EDUCATORS; CALIFORNIA ASSOCIATION FOR ASIAN-PACIFIC BILINGUAL EDUCATION,on behalf of themselves, -Who their members, and all others similarly situated; OAKLAND ALLIANCE OF BLACK EDUCATORS, on behalf of themselves, their members, and all others similarly situated; SARA MACNEIL BOYD; SAM GENIS; TOUA YANG; BOB WILLIAMS;MARTA LECLAIRE; ANTOINETTE WILLIAMS; DIANA KWAN and AGNES HAYNES, on behalf of themselves and all other similarly situated, Plaintiffs-Appellants-Cross-Appellees, ORDERv.STATE OF CALIFORNIA; THE CALIFORNIA COMMISSION ON TEACHER CREDENTIALING, Defendants-Appellees-Cross-Appellants.
Nos. 96-17131, 97-15422
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
March 27, 2000

Before: Hug, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.